Title: From George Washington to the Board of War, 4 March 1779
From: Washington, George
To: Board of War

Gentlemen
Head Quarters Middle Brook 4th March 1779

I have been honoured with yours of the 25 ulto inclosing papers relative to the opposition of the officers of the 1st Penna Regt to Capt. McKissacks introduction into that Corps—and of the 27th with papers respecting the dispute of Rank between Majors Murray, Mentges and Nichols. I will use my endeavours to have the first adjusted to the satisfaction of the parties, and will direct proper enquiry to [be] made into the latter.
Inclosed I return you the arrangement of the 1st and 2d North Carolina Battalions with such alterations as have occured. Be pleased to have the Commissions made out and sent up to me as speedily as possible. As the arrangements are returned in to me with the proper amendments, I shall transmit them to the Board, and I can assure you nothing will contribute more to the satisfaction of the Officers than to have their Commissions granted—which will establish their Rank upon a sure foundation.
I likewise inclose you the Jersey and Connecticut arrangement compleated, the Commissions of which be also pleased to forward to me as quick as possible—The relative Rank of Lt Colo. Johnston and Lt Colo. Grosvenor of Connect. not being fully settled, be pleased to leave the dates of their Comms. blank. By the time the Comms. arrive the dispute will be adjusted and I will inform the Board of the dates—I recd yours of the 26 inclosing papers relating to the arrangement of the Army. I have the honor &c.